Metcalf, J.
1. The original will of the testator, after giving to this demandant pecuniary and specific legacies, devised to her the improvement of the easterly half of his dwelling-house as long as she should remain unmarried, and made his son Wales residuary devisee and legatee, provided he should in all respects comply with what was enjoined upon him in the will; and on his failure so to do, all that was so given to him was given over to the demandant and the testator’s other-daughter, to be equally divided between them. This devise to Wales was clearly on a condition subsequent, by a breach of which he would forfeit the property devised to him, and give to the *108two daughters a right to enter upon the real estate and hold it as their own.
After the will had stood thus during twenty two years, the testator added a codicil, the sole purpose and effect of which were to make further provisions for the demandant. By that codicil, he gave to her the use and improvement, during her life, of land about his dwelling-house, and additional privileges in the house, and directed Wales, and his heirs and assigns, to provide wood for her, and to keep in good repair that part of the house, of which the improvement was devised to her by the original will, so long as she should be entitled to the improvement of it.
The demandant has entered upon the real estate devised to Wales, claiming it as forfeited by his failure to keep her part of the dwelling-house in good repair, according to the direction in the codicil, and has brought this writ of entry against his grantee to recover an undivided moiety of it. And if the estate is forfeited, the action is rightly brought for a moiety only. For though, by the will, the forfeiture was to be to both daughters, as tenants in common, yet one tenant in common may sue alone for his particular share. Rev. Sts. c. 101, § 10. The action is also rightly brought against Wales’s grantee, who is in possession. For if Wales had only a defeasible estate, he could convey only an estate subject to be defeated.
2. Is the estate, which was devised to Wales, subject to forfeiture by the failure to comply with what is enjoined on him by the codicil, as well as by a failure to comply with what was enjoined on him by the original will 1 We think it is. A codicil, duly executed, is an addition or supplement to a will, and is no revocation thereof, except in the precise degree in which it is inconsistent therewith, unless there be words of revocation. And it is an established prima facie rule of construction, that an additional legacy, given by a codicil, is attended with the same incidents and qualities as the original legacy. 4 Dane Ab. 550. 4 Kent Com. (6th ed.) 531. 1 Jarman on Wills, 160. 1 Roper on Leg. (2d Amer. ed.) 873-875. 2 Williams on Executors, (4th Amer. ed.) 1403 & seq. Doe v. Latham, *109Busbee, 365. Upon the same principle, a devise upon condition that the devisee shall “comply with what is enjoined upon him in this will ” must be construed, prima facie, to be upon condition that the devisee shall also comply with what may be enjoined upon him by any codicil. There is nothing in the present case to control this construction. Nothing in the will is tsvoked by the codicil. And we cannot doubt that the testator intended that the additional provision, made for the demandant in the codicil, should have the same incidents which the original provision had, and should give to her the same rights which were by law attached to that provision.
3. Has Wales broken the condition on which we hold that the devise was made to him, by failure to keep in good repair that part of the dwelling-house, of which the improvement was given to the demandant ? We think he has. If he had undertaken, by contract, to keep it in repair, there can be no doubt that he must have repaired it, after the fire, or have rendered himself liable to an action for breach of his contract. Phillips v. Stevens, 16 Mass. 238. 4 Dane Ab. 375, 376. 3 Kent Com. (6th-ed.) 467. Platt on Cov. 274. And we cannot suppose that the obligation imposed on him by the codicil was of less force than his voluntary contract would have had.
4. The fact that the demandant had leased her part of the dwelling-house, and that a sublessee was in possession at the time of the fire, cannot affect her right to have it repaired, nor extend the time within which the repair should be made. The law gave a reasonable time for repairing, and such time had elapsed after the fire, and also after demand made, before this action was commenced.
5. We are of opinion that if any notice and demand were necessary, (which we need not decide,) the notice was rightly given to Wales, and the demand rightly made on him. We are also of opinion that the notice was sufficient in form, inasmuch as Wales could not have failed to understand what it meant Doe v. Culliford, 4 D. & R. 249. Judgment on the verdict.